Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-3, 5, 7-10, 15-20, 23, 24, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 206371930 U, citations from provided translation), hereinafter Wang, in view of Zwanenburg (US 20160120363 A1), hereinafter Zwanenburg.

Regarding claim 1, Wang discloses a cooking system comprising: 
a housing having a hollow interior including a cooking zone for receiving food to be cooked (Figure 1); 
a heating element (Element 43) and an air movement device (Element 42) associated with said housing; and 
a support body with a support surface facing said heating element, said support surface being positioned to support food within said hollow interior (Element 3), 
wherein at least a portion of said cooking zone is disposed between said support surface and said heating element (Figure 1); 
wherein said heating element is operable to heat said support body to impart contact cooking from said support surface to food supported thereby in said cooking zone (The heater 43 is positioned directly above the support body 3 and paragraph [0077] states “airflow entering the frying basket 3”), and 
wherein said air movement device is positioned with said heater to direct heated air downwardly through said cooking zone onto said support surface (“The radial guide ribs 31 can guide the airflow entering the frying basket 3 toward its center, and the airflow converging in the center flows upwards, so that the food in the middle area of the frying basket 3 can be effectively heated” paragraph [0077]), and 
wherein said support surface is positionable in said hollow interior to halt the heated air directed downwardly through said cooking zone (“The radial guide ribs 31 can guide the airflow entering the frying 
wherein said support surface includes a plurality of ribs and a plurality of channels between said plurality of ribs, wherein said ribs are positioned on said support surface to direct the halted heated air by the support surface radially inwardly through said plurality of channels over said support surface of said support body (“The radial guide ribs 31 can guide the airflow entering the frying basket 3 toward its center, and the airflow converging in the center flows upwards, so that the food in the middle area of the frying basket 3 can be effectively heated” paragraph [0077]).

    PNG
    media_image1.png
    623
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    532
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    369
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    441
    393
    media_image4.png
    Greyscale

Wang does not explicitly disclose said support body having a thermal mass sufficient to maintain a temperature required to achieve a Maillard reaction of said food.

However, Zwanenburg teaches said support body having a thermal mass sufficient to maintain a temperature required to achieve a Maillard reaction of said food (“the pan 10 (110) is a fish pan for an air-based fryer. The fish pan may be provided for cooking fish, but also for cooking meat. By the provision of the above-mentioned ratio of through-holes covering a certain amount of the pan surface area, and by providing the pan bottom 12 with a thermal mass in the given range, a sufficient contact of the food to be prepared with a hot surface area is provided for ensuring a proper preparation of the food… metal sheet surface of the pan bottom 12 is provided to create a heat buffer that can be used to heat up the fish or meat to a higher temperature, for example for a better crust forming” and “The term "hot air" relates to a temperature with a range of approximately 80° C. to 250° C.”).


One would have been motivated to include said support body having a thermal mass sufficient to maintain a temperature required to achieve a Maillard reaction of said food because Zwanenburg states the support body forms “a heat buffer that can be used to heat up the fish or meat to a higher temperature, for example for a better crust forming.” Therefore, using the thermal mass taught by Zwanenburg will improve characteristics of the cooked food.

Regarding claim 2, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein a bottom of said cooking zone is defined by said support surface (“food in the frying basket 3 is roasted with hot air” paragraph [0056]).

Regarding claim 3, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein said support surface in integral with said support body (Figure 8).

Regarding claim 5, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein a top of said cooking zone is defined by said heating element (Cooking occurs below heating elements 43).

Regarding claim 7, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein a side of said cooking zone is defined by said housing (Cooking occurs between the sides of the housing of chamber).

Regarding claim 8, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, further comprising an accessory mounted in contact with said support body, wherein a side of said cooking zone is defined by said accessory (The upright walls of the basket 3).

Regarding claim 9, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein said heating element is operable to heat said support body via radiation (Element 43 will radiantly heat the basket).

Regarding claim 10, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein said heating element is operable to heat said support body via convection (“The radial guide ribs 31 can guide the airflow entering the frying basket 3 toward its center, and the airflow converging in the center flows upwards, so that the food in the middle area of the frying basket 3 can be effectively heated” paragraph [0077]).

Regarding claim 15, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, further including a food container receivable in said hollow interior, wherein said support body is positioned within an interior of said food container (The upright walls of the support body).

Regarding claim 16, Wang, as modified by Zwanenburg, discloses the cooking system of claim 15, wherein said heating element is positioned adjacent an upper extent of said housing (Figure 1).

Regarding claim 17, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein said support body includes a grill plate (Figures 9 and/or 10).

Regarding claim 18, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1.

Wang, as modified by Zwanenburg, does not disclose wherein said support body has a thermal mass between about 200g and about 3 kg. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 

Regarding claim 19, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein said support surface includes a diffusing structure (heat will be diffused along the length of the ribs 31).

Regarding claim 20, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein said contact cooking includes conductive cooking (heat will be transferred from the heater to the cooking surface by convection and radiation and then conducted to the food).

Regarding claim 23, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein the cooking system is operable in a plurality of modes including a first cooking mode and a second cooking mode, wherein said first cooking mode the cooking system is operable as an air grill and in said second cooking mode, the cooking system is operable as a convection cooker (The support 

Regarding claim 24, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein the support body includes a plurality of openings through which a fluid is configured to flow (“holes 30 distributed on the bottom wall 33 of the basket” paragraph [0069]. Note, the holes are only labeled in figure 7, but they are illustrated in figures 9 and 10 as well).

Regarding claim 31, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein a bottom of said cooing zone is defined by said support surface, and wherein said support surface is positioned in said hollow interior such that the heated air that is halted remains above said support surface (“The radial guide ribs 31 can guide the airflow entering the frying basket 3 toward its center, and the airflow converging in the center flows upwards, so that the food in the middle area of the frying basket 3 can be effectively heated” paragraph [0077]).

Regarding claim 32, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1, wherein said support surface is removable from said hollow interior (“When the air outlet 211 is in contact with the bottom of the frying basket 3, it can support the frying basket 3 and reduce the shaking of the frying basket 3” paragraph [0057] suggests the basket is simply supported, not integral with the rest of the housing).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Zwanenburg, and further in view of Erickson (US 5513558 A), hereinafter Erickson.

Regarding claim 6, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1.



However, Erickson teaches a guard positioned between said heating element and said cooking zone, a top of said cooking zone being defined by said guard (Figure 3, “A protective grid 66” column 7, line 6).

    PNG
    media_image5.png
    472
    803
    media_image5.png
    Greyscale

In view of Erickson’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include a guard positioned between said heating element and said cooking zone, a top of said cooking zone being defined by said guard as is taught in Erickson, in the cooking system disclosed by Wang.
One would have been motivated to include a guard positioned between said heating element and said cooking zone, a top of said cooking zone being defined by said guard because Erickson states that this is a “protective grid.” Therefore, including the element will protect the fan and heating element of Wang.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Zwanenburg, and further in view of Roth (US 4728762 A), hereinafter Roth.

Regarding claim 11, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1. 

Wang, as modified by Zwanenburg, does not disclose wherein said air movement device is further positioned with said heater to impart a rotational motion to said downwardly heated air, and said rotational motion of said downwardly directed heated air is decreased as said downwardly directed heated air contacts said support surface.

However, Roth teaches wherein said air movement device is further positioned to impart a rotational motion to said downwardly heated air, and said rotational motion of said downwardly directed heated air is decreased as said downwardly directed heated air contacts said support surface (“Air within the containers is circulated in a vortex-like fashion by fan 46” column 3, line 56. This motion will decrease as it encounters a surface).

    PNG
    media_image6.png
    353
    501
    media_image6.png
    Greyscale


One would have been motivated to include wherein said air movement device is further positioned to impart a rotational motion to said downwardly heated air, and said rotational motion of said downwardly directed heated air is decreased as said downwardly directed heated air contacts said support surface because adding a rotational element to the air will increase the length of the air path and prolong the exposure of the air to the food which will reduce cooking time.

Claims 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Zwanenburg, and further in view of De’Longhi (US 20180333004 A1), hereinafter De’Longhi.

Regarding claims 13 and 14, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1. 

Wang, as modified by Zwanenburg, does not disclose a lid movable relative to said housing, wherein said lid and said housing cooperate to define a cooking volume of the cooking system, said food being receivable within said cooking volume, or wherein said heating element is positioned within said lid adjacent an upper extent of said housing.

However, De’Longhi teaches a lid movable relative to said housing, wherein said lid and said housing cooperate to define a cooking volume of the cooking system, said food being receivable within said cooking volume, or wherein said heating element is positioned within said lid adjacent an upper extent of said housing (Figure 2).

    PNG
    media_image7.png
    644
    523
    media_image7.png
    Greyscale

In view of De’Longhi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a lid movable relative to said housing, wherein said lid and said housing cooperate to define a cooking volume of the cooking system, said food being receivable within said cooking volume, or wherein said heating element is positioned within said lid adjacent an upper extent of said housing as is taught in De’Longhi, in the cooking system disclosed by Wang.


Regarding claims 21 and 22, Wang, as modified by Zwanenburg, discloses the cooking system of claim 1. 

Wang, as modified by Zwanenburg, does not disclose wherein said contact cooking includes inductive cooking, or a second heating element operably coupled to said support body, said second heating element being operable independently of said heating element.

However, De’Longhi teaches wherein said contact cooking includes inductive cooking (“the first heating unit comprises heating elements of the electric type, of the induction type for example, or electric resistances, or even of another similar or comparable electric type” paragraph [0027]), or a second heating element (Figure 2, “first heating unit (16a)” abstract) operably coupled to said support body (“container 14 to contain the food” paragraph [0051]), said second heating element being operable independently of said heating element (“By means of the control and command unit 20 it is possible to selectively decide which heating elements 22 to activate/de-activate” paragraph [0106]).

In view of De’Longhi’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein said contact cooking includes inductive cooking, or a second heating element operably coupled to said support body, said second heating element being operable independently of said heating element as is taught in De’Longhi, in the cooking system disclosed by Wang.
One would have been motivated to include wherein said contact cooking includes inductive cooking, or a second heating element operably coupled to said support body, said second heating element being operable independently of said heating element because De’Longhi states “The activation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                           
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799